Kellogg, J. (dissenting):
The right to maintain an action against a municipal corporation for negligence may be given by the Legislature upon such terms as to it seems best. (Scott v. Village of Saratoga Springs, 199 N. Y. 178.) The filing of the notice is a condition precedent to the right of maintaining an action. (Winter v. City of Niagara Falls, 190 N. Y. 198; Reining v. City of Buffalo, 102 id. 308; Carson v. Village of Dresden, 202 id. 414, 418.) Infancy is no excuse for failure to file the notice, unless the infant is helpless and had no one to protect her interests. (Winter v. City of Niagara Falls, supra.) At the time of the accident there was-grave doubt whether the liability for the defect in the bridge rested upon the railroad company or the municipal authorities. The mother of the infant was- active in her behalf and employed able counsel to assist her. About eight months after the accident the trial court decided that the railroad company was not liable to the plaintiff, and in May, 1912, we affirmed that decision. (Murphy v. D. & H. Co., 151 App. Div. 351.) On August 5, 1912, the mother filed a notice of the injury. This was about two years after the accident, about a year after the decision of the trial court that the railroad company was not liable, and about sixty-five days after the decision of this court affirming that decision. The infant’s interests were in competent hands and apparently had every attention that they would have received *473if she had been of more mature years.. Under the circumstances the notice was not filed as required by law.
Lyon, J., concurred.
Judgment and orders reversed, and verdict for the plaintiff for $1,000 reinstated, and judgment directed thereupon.